DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 28 February 2022 has been entered. Claims 1-4, 6-14, and 16 have been amended. Claim 5 and 15 have been cancelled. Claims 17-20 have been added. Claims 1-4, 6-14, and 16-20 are still pending in this application, with claims 1 and 17 being independent. The Claim Objections set forth in the previous Non-Final Office Action mailed 31 August 2021 are overcome in-part by Applicant’s amendments. All of the 112 Rejections set forth in the previous Non-Final Office Action mailed 31 August 2021 are overcome by Applicant’s amendments.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters of all of the numerals added in the amendments to the Drawings and Specification filed 28 February 2022 present additional numerals which have been used to designate the same parts as those previously presented (i.e. see the amendment to the Specification and Drawings filed 28 February 2022, i.e. new numerals are drawn next to old numerals, yet the specification recites a description for both without replacing the old numerals such that only one numeral is provided for each depicted drawing element).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the modular mounting plate and decorative bezel.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the accessory mounting bracket and modular mounting plate with integrated accessory light. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both the light assembly and the electrical wire for accessory light. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the completed mirror assembly and the completed mirror assembly with attached light assembly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 8, and 14 are objected to because of the following informalities:
In claim 6, line 2, “…easily removed…,” should recite: --…
In claim 8, line 4, “…any other…,” should recite: --…another…--.
Regarding claim 14, claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim 14 not been further treated on the merits. However, as noted in the previous Non-Final Office Action 28 February 2022, and again in the interest of compact prosecution, the Examiner suggests that the claim read: --…8 or 12…-- and will provide a description of how the claim would be rejected under subsection 102 provided below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi (US 2005/0254153 A1).
Regarding claim 1, Kawanishi discloses (Figs. 1-15) a modular vehicle exterior mirror assembly (1, as shown in Figs. 1-3) having multiple attachment points (all of the attachment points of 2, 4, and 6, for coupling elements 2, 4, and 6 to one another or to other objects, as shown in Figs. 1and 4) for releasably mounting (via fasteners, as shown in Fig. 5) a selected member of the group of accessories consisting of headlights (6), fog lights (6), driving lights (6), pencil beam headlights (6), and cameras (6, also see paragraph [0051], i.e. additionally, as not description is provided that would distinguish the function of a headlight from that of a fog light or any of the additionally recited lights, 6 can perform a function as any such light and may include or be replaced with a camera, as noted in paragraph [0051]).
Regarding claim 2, Kawanishi discloses (Figs. 1-15) the assembly (1) is configured to be used on a land, air or water based vehicle (in the instant embodiment, said assembly is configured to be used on a door of a land vehicle, via 2).
Regarding claim 3, Kawanishi discloses (Figs. 1-15) the assembly (1) is adapted to simultaneously attach multiple accessories (i.e. a light 6 or a mirror 7, which can be coupled simultaneously by coupling 4, which houses mirror 7, to light 6).
Regarding claim 4, Kawanishi discloses (Figs. 1-15) the assembly (1) comprises a flat or convex rearward facing exterior mirror (7), a removable mirror retaining bezel (4), a mirror mounting plate with integrated attachment points for accessories (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, or the fixing bracket within 2 which couples to 4 and 7, paragraph [0029]), an accessory mounting bracket (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, or the body of 6, which forms a bracket for mounting the accessory within 6 onto 4) or a decorative bezel (5), a modular mounting plate (the plate within 2 to which 4 is coupled to 4 and 7, paragraph [0029], or the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) or a modular mounting plate with an integrated accessory light, or an accessory light (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, having 6 attached thereto).
Regarding claim 7, Kawanishi discloses (Figs. 1-15) the mounting plate (4) comprises a housing (the housing formed by the body of 4) adapted to accept a mirror (7) on the rear of the housing (as shown in Figs. 1-3).
Regarding claim 8, Kawanishi discloses (Figs. 1-15) the mirror mounting plate comprises multiple attachment points on the front of the housing (on a front side of 2 to, at least, couple to 4 and 7, as described in paragraph [0029]) to facilitate the mounting of the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) including the accessory mounting bracket (the body of 6 having accessory mounting bracket components which couple to 4) and any other accessory components (the light source or camera within 6).
Regarding claim 9, Kawanishi discloses (Figs. 1-15) the accessory components (6) comprise a forward-facing accessory light (6) or a camera (paragraph [0051]).
Regarding claim 10, Kawanishi discloses (Figs. 1-15) the accessory mounting bracket (the body of 6, which forms a bracket for mounting the accessory within 6) is adapted to mount to the mirror mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) or the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) using multiple fasteners integrated into either of the mounting plates (as shown in Fig. 4).
Regarding claim 11, Kawanishi discloses (Figs. 1-15) the decorative bezel (5) mounts to the mirror mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) using multiple fasteners integrated into the mirror mounting plate (as shown in Fig. 4 and as described in paragraph [0030]).
Regarding claim 12, Kawanishi discloses (Figs. 1-15) the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) comprises of a housing with multiple integrated attachment points (as shown in Fig. 4, to couple to element 6) as well as a threaded stud (i.e. a screw, paragraph [0029]) that facilitates the connection of the complete modular mirror assembly to the vehicle (via 2, and the fixing bracket therein, paragraph [0029]).
Regarding claim 13, Kawanishi discloses (Figs. 1-15) the multiple integrated attachment points (said multiple integrated attachment points of said modular mounting plate formed by said middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) allow for the rear of the modular mounting plate (the portion of 4 which couples to the fixing plate within 2) to connect to the mirror mounting plate (the fixing bracket within 2 which couples to 4 and 7, paragraph [0029]) and allow for the front of the modular mounting plate (the portion of 4 coupled to 6) to accept brackets (brackets of 6) and accessory components (6 and/or the components therein, i.e. a light and/or camera).
Regarding claim 14, Kawanishi discloses (Figs. 1-15) the attachment points (said multiple integrated attachment points of 4, as shown in Fig. 4, which couple 4 to element 6) comprise multiple threaded studs, threaded adapters, clearance holes, and or bolts or screws that tread into the modular mounting plate (as shown in Figs. 4-5) to facilitate the mounting of accessories (6) and or components (2) that comprise the entire mirror assembly (i.e. which mount the entire modular vehicle exterior mirror assembly to a vehicle).
Regarding claim 16, Kawanishi discloses (Figs. 1-15) the forward-facing accessory light is a headlight (6), fog light, (6) driving light (6), or pencil beam headlight (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi.
Regarding claim 6, Kawanishi teaches or suggests (Figs. 1-15) the retaining bezel (4) is adapted to be easily removed by loosening and removing a fastener (a screw from said fixing plate within 2, as described in paragraph [0029]) that secures the mirror retaining bezel (4) to the mirror mounting plate (to the fixing bracket, within 2, see paragraph [0029]).
Kawanishi does not explicitly teach or suggest that said fastener is plural.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kawanishi and  incorporated plural fasteners since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, one skilled in the art would have been motivated to increase the connection strength between said mirror retaining bezel and the mirror mounting plate, and/or provide plural fixing points to as to prevent undesired rotation of the mirror retaining bezel relative to the mounting plate.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 20200248734 A1, herein referred to as: Hodges), in view of Chou (US 2005/0254251 A1).
Regarding claim 17, Hodges teaches or suggests (Figs. 1-2 and 4) a modular vehicle mirror assembly (102) comprising: a) a mirror module (106, 402, 404, and 406) comprising: i) a mirror mounting plate (106) have a front (110) and a rear (108), and including mirror attachment points (the openings in 402 and subsequently 106, to which 404 attach, paragraphs [0042]-[0043]) on the rear (108) and effective to allow a mirror (406) to be removably mounted to the mirror module in a rearward-facing position (mirror 406 is removably mounted to mirror module at 106 in a rearward-facing direction, as shown in Fig. 4), and ii) a mirror (406) removably mounted to the mirror module (as shown in Fig. 4); b) an accessory module (112 or 114) comprising: i) an accessory mounting device (120 of 112 or 114 forms a removable accessory module housing and device, as shown in Figs. 1-2 and 4, and as described in paragraphs [0023] and [0029]) and effective to allow one or more accessories (116, 118, 121, and 122) to be removably mounted to the accessory module (as described in paragraphs [0023] and [0029]) in a forward-facing position (as shown in Fig. 1); wherein the mirror module (106, 402, 404, and 406) and the accessory module (112 or 114) are releasably attached together (via fasteners 118 and 126).
Hodges does not explicitly teach that said accessory mounting device comprises an accessory mounting plate having a front and a rear, and including one or more accessory attachment points on the front.
Chou teaches or suggests (Fig. 7) an accessory mounting plate (19) having a front (an inner surface of the bottom of 19 having 28 thereon) and a rear (the back-bottom surface of 19 opposite to said front surface), and including one or more accessory attachment points (28) on the front (as shown in Fig. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hodges and incorporated the teachings of an accessory mounting plate having a front and a rear, and including one or more accessory attachment points on the front, such as taught or suggested by Chou, in order to reduce the complexity of assembling the device (i.e. by providing a feature which eases coupling of the accessories to the accessory mounting plate), and/or improve the performance or longevity of the device (i.e. by providing features which retain the accessories of the accessory mounting plate in place, thereby preventing dislodgement of, damage to, or reduced performance of said accessories).
Regarding claim 18, Hodges teaches or suggests (Figs. 1-2 and 4) further including an accessory (116, 118, 121, and 122) mounted to the front of the accessory module (as shown in Fig. 1).
Regarding claim 19, Hodges teaches or suggests (Figs. 1-2 and 4) the mirror module (106, 402, 404, and 406) further includes a bezel (402) that may be fastened to the mirror mounting plate (106) with threaded fasteners (404) so that the mirror (406) is held securely between the bezel and the mirror mounting plate (as described in paragraphs [0042]-[0043]), thus allowing the mirror to be removably mounted to the mirror module (as shown in Fig. 4, via removal of said threaded fasteners 404).
Regarding claim 20, Hodges teaches or suggests (Figs. 1-2 and 4) the accessory module (112 or 114) further includes an accessory mounting bracket (the bracket through which the fasteners 126 pass, or the bracket coupled to the housing 120 periphery through which fasteners 126 pass, as show in Fig. 1 and as described in paragraphs [0028]-[0029]) that may be fastened to the mirror mounting plate (106) with threaded fasteners (126) so that the accessory mounting plate is held securely between the accessory mounting bracket and the mirror mounting plate (i.e. as shown in Figs. 1-2 and 4, i.e. the housing 120 is already contained between 106 and the bracket retaining 120 thereto on the outer surface as housing 120 is contained within 106 and does not extend through the opposite side of 106. Thus, as modified with the teachings of the mounting plate formed at a bottom thereof in claim 17 above, the accessory mounting plate at the bottom of housing 120 is held securely between the accessory mounting bracket to which 126 couples and the opposite side surface of said mirror mounting plate to which 406 couples), thus allowing the accessory module to be releasably attached to the mirror module (as described in paragraphs [0028]-[0029]).

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In the instant case, the Examiner respectfully notes that while the proposed amendments to claims 1-4, 6-14, and 16 overcome deficiencies previously raised in the Non-Final Office Action mailed 31 August 2021, they do not appear to overcome the prior art rejection set forth in said previous office action over the Kawanishi reference (as outlined in the rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Please see Kastanis et al. (US 2017/0334343 A1) and Huang et al. (US 2011/0115614 A1), considered to be pertinent to the structure of the disclosed invention. Additionally, please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875